Citation Nr: 1409350	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a cervical spine disability with intermittent radicular symptoms (hereinafter, cervical spine disability).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve and had a period of active duty for training (ACDUTRA) from March 1957 to September 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2011, the appellant and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In April 2012, the Board reopened the appellant's previously-denied cervical spine disability claim and remanded the merits of the issue for further development.  The Board's April 2012 Remand directives were substantially completed, and the appellant's claim was returned to the Board.  In February 2013, the Board reopened the appellant's previously-denied right shoulder and low back disability claims and remanded all issues currently on appeal for further development.  The Board's February 2013 Remand directives have been substantially completed, and the appellant's appeal has been returned to the Board.  

As discussed below, the Board's April 2012 and February 2013 Remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  The most probative competent and credible evidence does not relate the Veteran's low back disability to his service.  

2.  The most probative competent and credible evidence does not relate the Veteran's right shoulder disability to his service.  

3.  The most probative competent and credible evidence does not relate the Veteran's cervical spine disability to his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters from the RO dated in March 2009 and July 2010 satisfied the duty to notify provisions pertaining to claims to establish service connection as well as the assignment of disability ratings and effective dates as per the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record on appeal includes the appellant's service treatment records and post-service private and VA treatment records.  Although the record reflects that the appellant has been in receipt of disability benefits from the Social Security Administration (SSA) since 1973, those records were found to be unavailable because they were destroyed.  See a September 2009 reply from SSA and an October 2009 Formal Finding of the unavailability of the Veteran's SSA records.  

In the February 2013 Remand, the Board directed that efforts were to be undertaken to obtain private treatment records from Drs. Willner and Pollock as well as all records associated with a prior claim for worker's compensation.  However, these records cannot be obtained because the appellant did not respond to requests for the submission of completed releases.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that"[t]he duty to assist is not always a one-way street.")  

The appellant was provided VA examinations in connection with the present claims in May 2012 and March 2013.  The VA examination reports reflect that appropriate steps were undertaken to determine the nature and etiology of the appellant's claimed low back, cervical spine and right shoulder disabilities.  The offered opinions, when considered as a whole, are accompanied by adequate rationale and are consistent with the most probative evidence of record.  As such, the Board concludes that the May 2012 and March 2013 VA examinations are adequate for the purpose of adjudicating the Veteran's claims.  38 C.F.R. §§ 3.159(c)(4), 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the petitions to reopen his previously-denied service-connected claims and establish service connection for the claimed disabilities.  The appellant was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service injury and to determine whether the appellant's current disabilities are related to his service.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to reopen and substantiate his claims for service connection.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Discussion

Because analysis of the appellant's claims involves application to identical law to similar facts, the Board will address them together for the sake of economy.  

The evidence reflects a current diagnoses of impingement syndrome of the right shoulder and degenerative disc disease of the thoracolumbar and cervical spine segments.  As such, element (1), evidence of a current diagnosed disability, has been demonstrated with respect to all of the Veteran's claims.  

The Veteran's service treatment records reflect reports of right shoulder pain in July and August 1957; however, no diagnosis pertinent to the right shoulder was rendered, and X-ray testing was negative.  Although the service treatment records do not reflect in-service complaints of or treatment for symptoms of the cervical or thoracolumbar spine, the Board concludes that the appellant's assertions of in-service low back and neck pain are competent and credible evidence of this point, and thus, element (2) has been sufficiently demonstrated for all issues.  

Concerning element (3), evidence of a nexus between the Veteran's disabilities and an in-service disease or injury, the Board notes that most probative competent and credible evidence is unfavorable to the Veteran's claim.  

In the report of a July 2005 VA examination, provided in connection with the Veteran's previously-denied cervical spine and right shoulder disability claims, a VA clinician discussed the interplay between the appellant's impingement syndrome of the right shoulder and the neurologic component of his degenerative disc disease of the cervical spine.  The examiner stated that the appellant's cervical spine disability was the result of "natural history," but the etiology of the right shoulder disability was not addressed.  Likewise, the May 2012 VA examiner stated that the appellant's cervical spine disability was not the result of service, but rather, was likely incurred due to the appellant's 40-year career as a hairdresser as well as prior motor vehicle accidents; however, the etiology of the right shoulder disability was not addressed.  

Because of the inadequacies of the July 2005 and May 2012 VA opinions and in response to the Board's February 2013 remand, the appellant was provided another VA examination in March 2013, and the report reflects that the examiner reviewed the entire claims file, physically examined the appellant, and opined that disabilities involving the appellant's right shoulder, lumbar spine and cervical spine were not the result of his service.  In providing this opinion, the examiner noted the service treatment records showing right shoulder pain during service as well as the appellant's current statements of continued symptoms, primarily pain, affecting his low back, neck and right shoulder since service, but concluded that these disabilities were more likely the result of the appellant's post-service career as a hairdresser and/or the multiple motor vehicle accidents documented in the claims file.  

The Board finds that the March 2013 examiner's opinions are highly probative concerning the etiology of the appellant's neck, low back, and right shoulder disabilities because they were rendered after a thorough review of the record, and are consistent with and cite to specific evidence in the record.  Bloom v. West, 13 Vet. App. 185, 187 (1999).

The only nexus evidence of record which is favorable to the claims comes from the appellant.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).  However, the appellant's shoulder impingement syndrome and degenerative disc disease of the spine segments are not a conditions that can be causally-related to military service without medical expertise.  Davidson, 581 F.3d 1313; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Thus, the Board concludes that, although the appellant is competent to report symptoms, his statements as to the origin of his disabilities do not constitute competent evidence.

For chronic disabilities listed under 38 C.F.R. § 3.309(a), such as degenerative disc disease, an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the claimed impingement syndrome is not considered a chronic disability within the purview of 38 C.F.R. § 3.309(a) and there is no evidence showing degenerative disc disease of either spine segment within a year of separation.  The alternative method for establishing service connection through continuity of symptomatology is not applicable.  

Further, there most probative competent and credible evidence does not show frequent and persistent symptoms of the appellant's disabilities since service.  Although the record reflects the appellant's competent assertions of pain in his low back, neck, and right shoulder during and since service, this evidence is not credible in light of the evidence showing no complaints of or treatment for symptoms pertaining to the neck, low back, or right shoulder for more than 30 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, entitlement to service connection for these disabilities based on frequent and persistent symptoms must be denied.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013). 

Based on the unfavorable nexus evidence, the probative weight of the evidence against a finding of frequent and persistent symptomatology, and the lack of evidence of a chronic disease within the initial post-service year, the criteria for service connection for disabilities of the right shoulder, cervical spine and low back are not met, as the preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


